DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, lines 6, 7, change “of electrical connection” to --are electrically connected--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pin apertures" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first screw" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second screw" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the housing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the housing" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaub et al. (US 10,468,840).
In regard to claim 1, Schaub et al. discloses a multi-position conversion device comprises a main frame 102, a first pin 124, a second pin 122, a first connecting sheet 150 and a second connecting sheet 152, wherein the upper parts of the first pin 124 and the second pin 122 are installed onto the main frame 102, at least two of the top, left, right, front and rear sides of the main frame 102 are designed with a first inserting slot 140 and a second inserting slot 144 respectively, the first connecting sheet 150 and the second connecting sheet 152 are inserted into the main frame 102 and are in electrical connection with the first pin 124 and the second pin 122 respectively, the first connecting sheet 150 has a first connecting part 156 extending to the first inserting slot 140 and the second connecting sheet 152 has a second connecting part 157 extending to the second inserting slot 144.

In regard to claim 2, Schaub et al. discloses the top, left and right sides of the main frame are designed with matching first and second inserting slots 140, 144 corresponding to the pin apertures 114, 112 designed on the top, left and right sides of the housing (shown in figures 7, 8).

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 7,892,036).
In regard to claim 1, Lee discloses a multi-position conversion device comprises a main frame 120, a first pin 14, a second pin 16, a first connecting sheet 170 and a second connecting sheet 160, wherein the upper parts of the first pin 14 and the second pin 16 are installed onto the main frame 120, at least two of the top, left, right, front and rear sides of the main frame 120 are designed with a first inserting slot 123c and a second inserting slot 125c respectively, the first connecting sheet 170 and the second connecting sheet 162 are inserted into the main frame 120 and are in electrical connection with the first pin 14 and the second pin 16 respectively, the first connecting sheet 170 has a first connecting part 172c extending to the first inserting slot 123c and the second connecting sheet 160 has a second connecting part 162c extending to the second inserting slot 125c.

In regard to claim 2, Lee discloses the top, left and right sides of the main frame 120 are designed with matching first and second inserting slots 123c, 125c corresponding to the pin apertures (shown in figure 1 at 12C) designed on the top, left and right sides of the housing 10.
Allowable Subject Matter
Claims 3-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
10/26/2022


/THO D TA/Primary Examiner, Art Unit 2832